               Case 2:18-cr-00121-RAJ Document 16 Filed 10/12/18 Page 1 of 3



 1                                                                      Hon. Richard A. Jones
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                          No. CR18-121-RAJ
11
                                Plaintiff,
12
                          v.                             PRELIMINARY ORDER
13                                                       OF FORFEITURE
14    TRAVIS PHILLIPS,
15
                               Defendant.
16
17
18          THIS MATTER comes before the Court on the United States’ Motion for Entry of
19 a Preliminary Order of Forfeiture (“Motion”) seeking to forfeit, to the United States, the
20 interest of Defendant Travis Phillips in the following property:
21          1. 7.01144579 Bitcoin seized from Defendant Travis Phillips’ Electrum
               Bitcoin Wallet;
22
            2. Apple iPhone, IMEI 359303061242348;
23
            3. Apple iPhone, IMEI 359230069096097;
24
            4. Apple iPhone, IMEI 013967000080882;
25
            5. Apple MacBook Pro, Serial No. C02TC3DUHF1P;
26
            6. Apple MacBook Air, Serial No. C1MRQBQNH3QF; and
27
            7. Seagate Backup Plus, Serial No. NA7E4NM5;
28
     Preliminary Order of Forfeiture, CR18-121-RAJ - 1                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                 Case 2:18-cr-00121-RAJ Document 16 Filed 10/12/18 Page 2 of 3



 1          8. Five-seven, semi-automatic 5.7mm caliber handgun, bearing Serial No.
               386313464; and
 2
 3          9. Winchester repeating 70 Bolt Action, .243 caliber rifle, bearing Serial No.
               G116707.
 4
 5          The Court, based on the record in this case, FINDS:
 6          In the Plea Agreement the Defendant entered on May 25, 2018, he agreed to
 7 forfeit the above property pursuant to 21 U.S.C. § 853; See Dkt. 8;
 8          The parties agreed that the property is forfeitable pursuant to 21 U.S.C. § 853 as it
 9 facilitated, and/or derives from proceeds of, the offense of conspiracy to distribute
10 controlled substances to which the defendant pled guilty; See id.; and
11          THEREFORE, THE COURT ORDERS:
12          1)      Pursuant to 21 U.S.C. § 853 and the Defendant’s Plea Agreement, the
13 Defendant’s interest in the above-identified property is fully and finally forfeited, in its
14 entirety, to the United States;
15          2)      Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)-(B), this Preliminary Order will
16 be final as to the Defendant at the time he is sentenced; it will be made part of the
17 sentence; and, it will be included in the judgment;
18          3)      The United States Department of Justice, the United States Department of
19 Homeland Security, and/or their authorized agents or representatives, shall maintain the
20 above-identified property in their custody and control until further order of this Court;
21          4)      Pursuant to Fed. R. Crim. P. 32.2(b)(6) and 21 U.S.C. § 853(n), the
22 United States shall publish notice of this Preliminary Order and its intent to dispose of
23 this property as by law. The notice shall be posted on an official government website –
24 currently www.forfeiture.gov – for at least thirty (30) days. For any person known to
25 have alleged an interest in this property, the United States shall, to the extent possible,
26 also provide direct written notice to that person. The notice shall state that any person,
27 other than the Defendant, who has or claims a legal interest in this property must file a
28 petition with the Court within sixty (60) days of the first day of publication of the notice
     Preliminary Order of Forfeiture, CR18-121-RAJ - 2                      UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                 Case 2:18-cr-00121-RAJ Document 16 Filed 10/12/18 Page 3 of 3



 1 (which is thirty (30) days from the last day of publication), or within thirty (30) days of
 2 receipt of direct written notice, whichever is earlier. The notice shall advise all interested
 3 persons that the petition:
 4               a. shall be for a hearing to adjudicate the validity of the petitioner’s alleged
                    interest in the property;
 5
 6               b. shall be signed by the petitioner under penalty of perjury; and,

 7               c. shall set forth the nature and extent of the petitioner’s right, title or interest
                    in the property, as well as any facts supporting the petitioner’s claim and
 8                  the specific relief sought.
 9          5)      If no third-party petition is filed within the allowable time period, the
10 United States shall have clear title to the property, and this Preliminary Order shall
11 become the Final Order of Forfeiture as provided by Fed. R. Crim. P. 32.2(c)(2);
12          6)      If a third-party petition is filed, if necessary, discovery may be conducted in
13 accord with the Federal Rules of Civil Procedure before any hearing on the petition is
14 held. Following adjudication of any third-party petitions, the Court will enter a Final
15 Order of Forfeiture, pursuant to Fed. R. Crim. P. 32.2(c)(2) and 21 U.S.C. § 853(n),
16 reflecting that adjudication; and,
17          7)      The Court will retain jurisdiction for the purpose of enforcing this
18 Preliminary Order, adjudicating any third-party petitions, entering a Final Order of
19 Forfeiture, and amending the Preliminary or Final Order as necessary pursuant to Fed. R.
20 Crim. P. 32.2(e).
21
22          DATED this 12th day of October, 2018.
23
24
                                                          A
25                                                        The Honorable Richard A. Jones
                                                          United States District Judge
26
27
28
     Preliminary Order of Forfeiture, CR18-121-RAJ - 3                           UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
